Citation Nr: 1517003	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle injuries.

2.  Entitlement to service connection for sacroiliac joint strain.

3.  Entitlement to service connection for pharyngitis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2011 rating decision denied service connection for bilateral ankle injuries, for sacroiliac joint strain, for pharyngitis, for gastritis, and for a heart disability, and granted service connection for major depressive disorder with an initial rating of 30 percent effective April 2, 2010.  The Veteran filed a notice of disagreement in September 2011 as to all the issues, including the initial rating assigned to his service-connected major depressive disorder.  By a July 2013 rating decision, the RO increased the initial rating for major depressive disorder from 30 percent to 50 percent effective April 2, 2010.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for bilateral ankle injuries and entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not establish it is at least as likely as not that the Veteran's sacroiliac joint strain is related to service.

2.  There is no competent medical evidence of a current disability of pharyngitis.

3.  There is no competent medical evidence of a current heart disability.

4.  There is no competent medical evidence of a current disability of gastritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sacroiliac joint strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for pharyngitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in November 2010 to determine the etiology of the claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The November 2010 VA examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided written rationales for the conclusions reached.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran is seeking service connection for sacroiliac joint strain, pharyngitis, gastritis, and heart disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

With respect to the Veteran's claim for bilateral sacroiliac joint strain, the medical evidence shows a current diagnosis of bilateral sacroiliitis, as evidenced by the November 2010 VA examination.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, having carefully reviewed all evidence of record, the Board determines that there is no basis to award service connection as the medical evidence of record does not support a finding that the Veteran's current bilateral sacroiliac joint strain is related to service.

Service treatment records show that the Veteran complained of bilateral sacroiliac joint pain and was treated for sacroiliac joint strain in August 2003, October 2003, January 2004, and May 2004, after a motor vehicle accident in December 2002.  He received a steroid injection in his sacroiliac joints in August 2003.  Further, during a November 2010 VA examination, the Veteran reported that bilateral sacroiliac joint pain was present while he was in service and persisted to the present day.  However, based on a review of the Veteran's claims file, the examiner provided a negative nexus opinion.  The examiner noted that "[i]t is more likely than not that [the Veteran's] current sacroiliac joint problem is related to the activities of daily living, aging and a predisposition to developing SI [(sacroiliac)] joint problems."  The examiner further explained sacroiliitis began after a motor vehicle accident some 25 years ago and would not continue as a persistent type of condition.  This opinion is competent and credible evidence as it was provided by a medical professional.  The Board also attaches significant probative value to this opinion as it was based on a review of the complete claims file and was supported by an adequate rationale.  There is no other competent opinion of record as to whether the Veteran's current sacroiliac joint strain is related to his active service.  

With respect to the Veteran's claims for pharyngitis, gastritis, and heart disability, the medical evidence of record fails to show a current diagnosis of the claimed conditions.  The Veteran was provided VA examinations in April 2006 and November 2010, for the alleged disabilities.  There were no diagnoses or clinical findings of any disease process made with regard to pharyngitis, gastritis, or heart disability.

Service treatment records show that the Veteran was treated for pharyngitis in June 2001 and for gastritis in July 2002.  He claims onset of these conditions was while in service.  However, the Veteran does not assert any specific current symptoms or a chronic disability resulting from these episodes of pharyngitis or gastritis in service.  The November 2010 VA examiner noted a diagnosis of allergic rhinitis but found no abnormalities of the pharynx on clinical examination.  An April 2006 VA esophagus, and hiatal hernia examination report reflects that the Veteran has a long history of gastroesophageal reflux disease (GERD) that began while in service although he has rare epigastric symptoms now.  The Veteran is already service-connected for his allergic rhinitis and GERD.  Consequently, a separate and distinct disability of pharyngitis or gastritis is not shown.  See 38 C.F.R. § 4.14 (The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

Relative to the Veteran's claim for a heart disability, service treatment records note an abnormal electrocardiogram (EKG) with sinus bradycardia in January 1990.  The November 2010 VA examiner reviewed the records and stated that the Veteran was noted to have ST- and T-wave abnormalities consistent with early repolarization and underwent a Holter and exercise tolerance test, which were essentially normal.  The examiner noted that although the Veteran claimed he had a pacemaker placed while in service, this was actually a Holter monitor and not a pacemaker.  During the VA examination, the Veteran complained of atypical chest pain about once a week but no history of myocardial infarction, congestive heart failure, rheumatic heart disease, coronary artery bypass, valvular surgery, cardiac transplant or angioplasty was noted; the Veteran had a normal cardiac examination.  The examiner explained that the abnormal EKG findings noted in the service treatment records are considered a physiological normal variant.  A January 2011 VA cardiology consultation report showed that on stress test exercise, the Veteran had a good functional capacity.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to sacroiliac joint strain, pharyngitis, gastritis and heart disorder involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The claimed disabilities are not apparent from the clinical examinations, and the existence of any such malady turns on what is not observable, namely whether there is a pathological process within the body.  Such disorders clearly are not one susceptible to lay diagnosis.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent diagnosis or an etiological opinion in medical matters in this case.  Moreover, substantial weight is given to the opinion of the November 2010 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Consequently, there is no medical evidence of record showing that the Veteran currently has bilateral sacroiliac joint strain, pharyngitis, gastritis, or a heart disability that is related to military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for sacroiliac joint strain, pharyngitis, gastritis, and heart disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sacroiliac joint strain is denied.

Entitlement to service connection for pharyngitis is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for a heart disability is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims for service connection for bilateral ankle injuries and for increased initial rating for major depressive disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran was provided a VA examination in November 2010 in conjunction with his claim for bilateral ankle injuries.  The November 2010 VA examiner provided an opinion that "[i]t is less likely than not that his current conditions are related to the conditions that he experienced in the service, as I found no diagnosis of Achilles tendinitis in the service medical records."  The Veteran claims that he first experienced the bilateral ankle symptoms during active duty service and the symptoms have continued until the present.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board emphasizes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Further, service treatment records note a twisting/inversion injury to the right ankle while playing basketball and assessments of right ankle sprain in December 1988 and January 1989.  However, the medical opinion provided by the November 2010 VA examiner failed to consider the Veteran's competent statements regarding symptomatology or address the ankle injury documented in the service treatment records.

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies in the November 2010 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

With respect to the Veteran's claim for increased rating for major depressive disorder, in the January 2015 Informal Hearing Presentation, the Veteran's representative requests an updated examination be performed, claiming that the Veteran's condition has gotten worse since his last VA examination in October 2012.  Based on the foregoing, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current severity of his service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA North Texas Healthcare System (HCS) in Dallas, Texas and any associated outpatient clinics, dated from October 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Forward the Veteran's claims file the VA examiner who provided the November 2010 VA medical opinion, if available, for a supplemental medical opinion.  If that examiner is no longer available, schedule the Veteran for a VA examination by an individual with the appropriate expertise, to determine any relationship between the Veteran's currently diagnosed bilateral ankle disability and his service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral ankle disability is etiologically related to his period of active military service, specifically including right ankle sprain noted in December 1988 and January 1989 service treatment records.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's service-connected major depressive disorder.  The claims file must be provided to the examiner in conjunction with the examination.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected major depressive disorder, to include the frequency and severity, with consideration of the statements of the Veteran.

The examiner must assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

4.  Notify the Veteran that he must report for a scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


